Order filed April 14, 2020




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00170-CV
                                   ____________

                         TONYA M. LANCE, Appellant

                                         V.

                       DONYEA D. BARFIELD, Appellee


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2005-33662

                                       ORDER
      The notice of appeal in this case was filed February 26, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, appellant is ordered to pay the filing fee in the
amount of $205.00 to the clerk of this court on or before April 24, 2020. See Tex.
R. App. P. 5. If appellant fails to timely pay the filing fee in accordance with this
order, the appeal will be dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.